DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated October 11, 2018 has been entered.  Claims 1, 3, 5-8, 10 and 11 were amended.  Claims 1-11 are pending.

Drawings
The drawing filed on October 11, 2018 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at page 14, par. [0021] and page 80, [0145] for correction and any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a BO-based derivative”, but it is unclear what the abbreviation “BO” is intended to encompass or if the term has an accepted meaning in the art.  The term is considered indefinite. Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274) in view of Ito et al. (US 2015/0325800 A1).
Regarding the instant formula (1) material, Hatakeyama et al. teaches polycyclic aromatic compounds for an organic electroluminescent element (see abstract).  The polycyclic aromatic 

    PNG
    media_image1.png
    152
    222
    media_image1.png
    Greyscale
.
Specific derivatives of the formula (1) include at least the following (see Hatakeyama par. 34):

    PNG
    media_image2.png
    136
    270
    media_image2.png
    Greyscale
(compound 1-401, page 5). The compound 1-401 is the same as instant compound 1-401 of instant claim 5. The reference further teaches substitution by alkyl groups may be present (see Hatakeyama par. 25, 29) per instant compounds of instant claim 6.
Specific compounds also include the following compound 1-447 (see Hatakeyama par. 33):

    PNG
    media_image3.png
    173
    254
    media_image3.png
    Greyscale

The reference further teaches substitution by alkyl groups may be present (see Hatakeyama par. 25, 29).  The above 1-447 is the same as instant 1-447-1, 1-447-2 or 1-447-7 of instant claim 6 where substitution by alkyl is included.
The formula (1) material may be used in a light emitting layer (see Hatakeyama par. 118-119).  Host material may include anthracene derivatives (see Hatakeyama par. 120) used in combination with formula (1) compounds, although Hatakeyama et al. appears silent with respect to teaching specific 

    PNG
    media_image4.png
    161
    288
    media_image4.png
    Greyscale
(see Ito, pg. 15) 
    PNG
    media_image5.png
    124
    248
    media_image5.png
    Greyscale
(Ito, pg. 20).
The Ito anthracene derivatives are host materials for an emitting layer (see Ito claim 13 on page 165).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivative as taught by Ito et al. such as the above shown compounds from pages 15 and 20 as anthracene derivative host material for a device according to Hatakeyama et al., because one would expect the compound(s) as taught by Ito et al. to be similarly functional as host material in the Hatakeyama et al. device as Hatakeyama et al. states anthracene host derivatives are suitable as host material for a light emitting layer.  One would expect to achieve an operational device comprising the known, functional materials according to Hatakeyama and Ito et al. with a predictable result and a reasonable expectation of success.
Regarding claim 8, the functional layers of an organic light emitting device are taught by Hatakeyama et al. (see par. 262) and Hatakeyama et al. teaches electron transporting material may include at least compounds with a pyridine group (see par. 206-207).
Regarding claim 9, Hatakeyama teaches a lithium complex may be included in an electron transport or injection layer (see par. 206, 211).


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are not prior to the instant application, but are considered relevant to the state of the art:
Yoon et al. (WO 2018/203666 A1) teaches polycyclic boron and nitrogen-containing compounds (see pages 9-11) and anthracene compounds (see page 78) for light emitting devices.
Lim et al. (US 2019/0115538 A1) teaches light emitting devices with polycyclic compounds that may comprise boron and nitrogen heteroatoms (see par. 36-50) and anthracene derivatives with dibenzofuran groups (see par. 90).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786